In a proceeding pursuant to CPLR article 75 to compel arbitration of an underinsured motorist claim, Aetna Casualty & Surety Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Costello, J.), entered May 5, 1999, as, upon reargument and renewal, adhered to so much of an order entered November 20, 1998, as granted the petition and denied that branch of its cross petition which was to permanently stay arbitration.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly permitted the petitioner to settle his personal injury action and proceed to arbitration against the appellant on his underinsured motorist claim (see, Matter of Allstate Ins. Co. [Mannuci], 258 AD2d 869; Matter of Allstate Ins. Co. v Sullivan, 230 AD2d 732). On the record before us, the appellant has failed to demonstrate its entitlement to the recoupment of excess personal injury protection benefits paid to the petitioner, the alternate relief requested in its cross petition.
The appellant’s contention that it is entitled to certain offsets pursuant to the insurance policy it issued to the petitioner is a matter for arbitration. Bracken, J. P., Ritter, Altman and Feuerstein, JJ., concur.